Title: From James Madison to Samuel Chase, [12] February 1802
From: Madison, James
To: Chase, Samuel


Sir
Washington Feby. 13. [12] 1802
I have duly recd. your letter of the 10th. instant. At the date of the letter from Mr. King prior to his last on the subject of the negociation on foot with the British Govt. every point had been settled & nothing remained to be done but to sign the instrument. His last letters to Novr 5. shew that a sudden & very unexpected hesitation on the part of the British Ministers, had suspended the completion of the work, and thrown an uncertainty over the sequel of the negociation. The obstacle particularly applied to the Maryland claim of Bank Stock, indicated an idea of replacing the subject under forensic, instead of leaving it to be settled, by diplomatic discussion. With due consideration I have the honor to be Sir your most obt. hbl set.
James Madison
 

   RC (MHi).


   Probably misdated by JM; cover postmarked Washington, 12 Feb.


   On 5 June 1783 the Maryland Council had appointed Samuel Chase as their agent to recover the Maryland bank stock, granting him a 4 percent commission on the amount recovered, but his mission to England was unsuccessful (see Price, “The Maryland Bank Stock Case,” in Law, Society, and Politics in Early Maryland, pp. 10, 14, 31; Rufus King to JM, 8 Oct. 1801, and n. 1).

